Citation Nr: 1732855	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a head injury, to include a traumatic brain injury (TBI).

2.  Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1981 to October 1985; in the Army from December 2003 to February 2005, to include service in Kuwait and Iraq from February 2004 to February 2005; as well as additional service in the Air National Guard of Ohio and as a reserve of the Air Force.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2017.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The Veteran's TBI had its onset during service.

2.  Right shoulder rotator cuff tendonitis, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis had its onset in service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for TBI are met.  
38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for right shoulder rotator cuff tendonitis, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

I.  TBI

The Veteran contends that he sustained TBI after an accident while riding in a Humvee during service in 2004.  He reports that his symptoms include problems with attention and memory.  See October 2015 VA TBI examination; April 2017 Board hearing; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A January 2004 service treatment record shows the Veteran was struck on the left side of his forehead and scalp on the upper doorframe of a Humvee.

VA examinations show a current diagnosis of TBI sustained in 2004.  See December 2013 VA PTSD examination; October 2015 VA TBI examination; January 2017 VA mental disorders examination.

The Board acknowledges that the December 2013, October 2015, and January 2017 VA examiners determined it is unlikely that concussion plays a significant role in his current symptoms.

The Veteran contends that his memory problems began after his return from the military to his civilian job in 2005.  See October 2015 VA TBI examination, January 2017 VA mental disorders examination.  The Board finds the Veteran's contentions regarding his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a TBI is warranted.

II.  Right Shoulder

The Veteran contends that during service, he was required to perform pushups and heavy lifting which caused him to develop a right shoulder condition.  See December 2012 statement from the Veteran.  He also contends that while deployed, he worked as an electrician and was pulling electrical wires overhead, which contributed to his shoulder condition.  See September 2015 VA examination; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has a current diagnosis of right shoulder rotator cuff tendonitis, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis.  See September 2015 VA examination.  VA treatment records show shoulder arthralgia since September 2008.

The Veteran testified that his right shoulder problems began in service and these problems have continued since service.  See April 2017 Board hearing transcript, p.9.  The Board finds the testimony of the Veteran competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right shoulder rotator cuff tendonitis, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis is warranted.

ORDER

Service connection for TBI is granted.

Service connection for right shoulder rotator cuff tendonitis, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


